 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case § _' saw § D

lam 2 9 2018

 

   

 

UNITED STATES DISTRICT COURT

 

 

cL`Es .u.§. Dlsrs;cr cou=:
SOUTHERN DISTRICT OF CALIFORNIA §SU’:HEHKE* D'¢*H'CT OF" C¢~L=[§§§:_[$
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINWASE

V (For Offenses Committed On or After November l,'l987)

IUAN GONZALEZ-VALENZUELA (l)
Case Number: lSCR4464-CAB

JEREMY D. WARREN AND KATlE JENKINS

Defendant’s Attomey
REGISTRATI()N No. 72278298

|___| d
THE DEFENDANTZ
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT [NFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
21 USC 952, 960 IMPORTATION OF MARIJUANA 2

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:] The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed without Prejudice.

 

Assessment : $lO0.00 - Waiv€d

JVTA As sessment*:

;Justiee for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 26. 201.8’\

Date of lmpos?zi of entence

HON. cAFHY ANN BENCIVENGO
UNITED STATES DISTRICT IUDGE

lSCR4464-CAB

 

 

AO 245B (CASD Rev. 02/18) ludgment in a Criminal Case

 

DEFENDANT: IUAN GONZALEZ-VALENZUELA (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR4464-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (38 DAYS).

l:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
l:l The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant Shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of`
Prisons:

E on or before

E as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4464-CAB

